acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a tl-n-8288-97 dbauclair sca released date to from apr associate district_counsel salt lake city cc wr rmd slc assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice regarding abatement of interest this responds to your memorandum requesting advice on the application of sec_6404 of the internal_revenue_code when the service sends a taxpayer a notice that contains an incorrect amount of tax due to fully satisfy the taxpayer's liability disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of chief_counsel notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether the service may abate interest accruing from the date the service sends the taxpayer a notice stating an incorrect amount due to fully satisfy the taxpayer's liability including interest and penalties to the date the service sends the taxpayer a notice stating the correct amount conclusion the service may abate interest attributable to sending the taxpayer a notice stating an incorrect amount due to fully satisfy the taxpayer's liability if stating the incorrect amount due is the result of an unreasonable error or delay in the service's performance of a ministerial_act or a managerial act under the facts you describe stating an incorrect amount due is attributable to an unreasonable error in the service’s performance of a ministerial_act accordingly the service may abate interest accruing on the difference between the correct amount that should have been stated in the notice and the incorrect amount that was stated in the notice for the period from the date the service sent the taxpayer a notice stating the incorrect amount due to the date the service sent the taxpayer a notice stating the correct amount due facts in the situations you describe the service sends notices to a taxpayer that incorrectly state the amount of tax due including interest and penalties to fully satisfy the taxpayer’s liability the amount is incorrect because the computer is not instructed to update the taxpayer’s account to reflect the most recent accrual of interest in these cases updating the account for accrued interest does not involve the interpretation of federal tax law in some cases the service sends several incorrect notices to the same taxpayer over a period of time also in some cases the taxpayer enters into a payment agreement based on the incorrect notice at some later date the service sends another notice to the taxpayer which correctly states the amount due to fully satisfy the taxpayer’s liability including the most recent accrual of interest discussion as enacted by the tax_reform_act_of_1986 sec_6404 provided that the irs may abate interest attributable to any error or delay by an officer_or_employee of the irs acting in an official capacity in performing a ministerial_act in taxpayer bill of right sec_2 tbor2 congress amended sec_6404 to permit the irs to abate interest attributable to any unreasonable error or delay in performing a managerial as well as a ministerial_act this amendment is effective for interest accruing with respect to deficiencies or payments for taxable years beginning after date sec_6404 applies only to interest relating to a deficiency as defined in sec_6211 relating to income estate gift generation-skipping and certain excise_taxes or a payment of any_tax described in sec_6212 further an error or delay in performing a ministerial or managerial act will be taken into account only if no significant aspect of the error or delay is attributable to the taxpayer involved and if it occurs after the service has contacted the taxpayer in writing with respect to the deficiency or payment as defined in sec_301_6404-2t of the temporary regulations a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act tbor2 did not change this definition of ministerial_act the service may abate interest if there is an unreasonable error or delay in performing a ministerial_act or a managerial act in the situations you describe accessing the most recent data for a taxpayer's account including accrued interest is a ministerial_act failure to instruct the computer to update accrued interest in these cases is an unreasonable error in performing this ministerial_act thus based on the facts you presented the service may abate interest that accrued on the difference between the correct amount that should have been stated in the notice and the incorrect amount that was stated in the notice for the period from the date the incorrect notice was sent to the date the correct notice was sent if the service sent several incorrect notices over a period of time interest may generally be abated from the date the first incorrect notice is sent until the date the correct notice is sent this conclusion is based on the particular facts you provided determining whether a particular act is a ministerial or managerial act and whether interest is attributable to an unreasonable error or delay in performing a ministerial or managerial act will depend upon the facts and circumstances of each case contact david auclair at if you have any questions regarding this memorandum please jody j brewster by s rochelle l hodes assistant to the chief branch
